 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6557
 7        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. CR 19-0144 RS
                                                       )
14           Plaintiff,                                ) STIPULATION REGARDING RESTITUTION
                                                       ) AND ORDER
15      v.                                             )
                                                       )
16   MARK WARREN ALLINGER,                             )
                                                       )
17           Defendant.                                )
                                                       )
18

19           The defendant in the above-captioned case pleaded guilty on July 30, 2019 to the only count of
20 the charged Indictment. At the time of sentencing on December 3, 2019, the Court scheduled a

21 restitution hearing for February 18, 2020, which was continued to February 25, 2020.

22           The parties hereby stipulate that the attached proposed order correctly sets forth the parties’
23 agreements regarding the restitution amounts owed by the defendant and the individuals entitled to

24 receive such payments.

25           Because the parties have reached agreement on the appropriate restitution in this case, the parties
26 jointly agree and request that the restitution hearing scheduled for February 25, 2020 be vacated.

27           IT IS SO STIPULATED.
28

     STIPULATION REGARDING RESTITUTION                 1
     CR 19-0144 RS
 1 DATED: February 24, 2020                  Respectfully submitted,

 2
                                                    /s/
 3                                           ERIC CHENG
                                             Assistant United States Attorney
 4

 5                                                 /s/
                                             PAULA CANNY
 6                                           Counsel for Defendant Mark Warren Allinger

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING RESTITUTION   2
     CR 19-0144 RS
 1                                                  ORDER

 2          The defendant, Mark Warren Allinger, entered a plea of guilty to the charge set forth in the

 3 captioned Indictment. At sentencing, this Court deferred the question of restitution. Based upon the

 4 parties’ stipulation and agreement, the Court adopts the proposed restitution order recommended by the

 5 parties. See 18 U.S.C. § 2259(a).

 6          IT IS HEREBY ORDERED that the defendant shall pay restitution in the amount of $36,000

 7 within two business days of entry of this order. Restitution payments shall be made to the Clerk of U.S.

 8 District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060, San Francisco, CA

 9 94102. The individuals entitled to receive restitution payments are as follows:

10              Victim - Series                 Address for Payment                      Amount
                Angela           Lenahan Law, P.L.L.C., F/B/O Angela                     $2,000
11                               2655 Villa Creek, Suite 222
                                 Dallas, Texas 75234
12              Blaze1           Erin K. Olson fbo A.B.                                  $2,000
                -A.B.            Law Office of Erin Olson, P.C.
13                               2014 NE Broadway Street
                                 Portland, OR 97232
14              BluesPink        Marsh Law Firm PLLC in trust for Fiona                  $2,000
                -Fiona           P.O. Box 4668 #65135
15                               New York, NY 10163-4668
                CinderblockBlue Marsh Law Firm PLLC in trust for Jane                    $2,000
16                               PO Box 4668 #65135
                                 New York, NY 10163-4668
17              Cindy            Cusack, Gilfillan & O'Day, LLC for "Cindy”              $2,000
                                 415 Hamilton Boulevard
18                               Peoria, Illinois 61602
                JanSocks         Carol L. Hepburn in trust for Sierra                    $2,000
19              -Sierra          200 First Avenue West, Suite 550,
                                 Seattle, WA 98119
20              Jenny            Marsh Law Firm PLLC in trust for Jenny                  $2,000
                                 PO Box 4668 #65135
21                               New York, NY 10163-4668
                Jessica          Marsh Law Firm PLLC in trust for Jessica                $2,000
22                               PO Box 4668 #65135
                                 New York, NY 10163-4668
23              Lighthouse1      Deborah A. Bianco, in trust for Maureen                 $2,000
                -Maureen         14535 Bellevue-Redmond Road
24                               Suite 201, Bellevue, WA 98007
                Marineland       Carol L. Hepburn in trust for Sarah                     $2,000
25                               200 First Avenue West, Suite 550
                                 Seattle, WA 98119
26              PinkHeartSisters Marsh Law Firm PLLC in trust for Erika and Tori         $2,000
                -Erika           Marsh Law Firm, Box 4668 #65135,
27                               New York, NY 10163-4668
28

     STIPULATION REGARDING RESTITUTION               3
     CR 19-0144 RS
 1               Victim - Series                Address for Payment                  Amount
                PinkHeartSisters   Marsh Law Firm PLLC in trust for Erika and Tori   $2,000
 2              -Tori              Marsh Law Firm, Box 4668 #65135,
                                   New York, NY 10163-4668
 3              RapJerseys         Deborah A. Bianco, in trust for Kauzie            $2,000
                                   14535 Bellevue-Redmond Road, Suite 201,
 4                                 Bellevue, WA 98007
                Sweet Sugar        Deborah A. Bianco in trust for Pia and Ava        $2,000
 5              -Ava               14535 Bellevue-Redmond Road, Suite 201,
                                   Bellevue, Washington
 6              Sweet Sugar        Deborah A. Bianco in trust for Pia and Ava        $2,000
                -Pia               14535 Bellevue-Redmond Road, Suite 201,
 7                                 Bellevue, Washington
                Tara               Address to be provided by Probation               $2,000
 8              TightsnGold        Tanya Hankins in trust for Emily                  $2,000
                -Emily             Law Office of Erik Bauer
 9                                 215 Tacoma Ave. S.,
                                   Tacoma, WA 98402
10              Vicky              Carol L. Hepburn in trust for Vicky               $2,000
                                   200 1st Ave W., Suite 550
11                                 Seattle, WA 98119-4203
12         Notwithstanding any payment schedule set by the court, the United States Attorney’s Office may
13 pursue collection through all available means in accordance with 18 U.S.C. §§ 3613 and 3644(m).

14         IT IS FURTHER ORDERED that the restitution hearing scheduled for February 25, 2020 is
15 hereby VACATED. The Court will issue an amended judgment that reflects this restitution order.

16

17 DATED: 
                                                      HON. RICHARD SEEBORG
18
                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING RESTITUTION            4
     CR 19-0144 RS
